In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Held, J.), entered February 27, 2003, which, upon a jury verdict on the issue of liability, is in favor of the defendants and against them, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contention on appeal, the conduct of the trial court did not deny them a fair trial (see Malaty v North Ark. Wholesale Co., 305 AD2d 556 [2003]; Sheinkerman v 3111 Ocean Parkway Assoc., 259 AD2d 480 [1999]).
The plaintiffs’ remaining contentions either are without merit or are unpreserved for appellate review. Ritter, J.E, S. Miller, Adams and Cozier, JJ., concur.